DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-175698, filed on September 20, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2019  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0021], line 9, “1the personal”, should read “the personal”
In paragraph [0053], line 14, “does not is accelerated,” should read “is not accelerated,”
In paragraph [0055], line 6, “it is know that”, should read “it is known that”
In paragraph [0055], line 21, “to be is eased”, should read “to be eased”
In paragraph [0058], line 19, “the desire t to”, should read “the desire to”
f.	In paragraph [0085], lines 1-7, the sentence
“The occupant assist apparatus according to the additional statement 11 is capable of estimating the level of the intensity (in other words, a strength) of at least one of the desire of the occupant to urinate and the desire of the occupant to defecate (namely, an index value that represents how intense (in other words, how strong) at least one of the desire of the occupant to urinate and the desire of the occupant to defecate that is already felt by the occupant or is estimated to be felt in the future is.”,
should read
“The occupant assist apparatus according to the additional statement5 11 is capable of estimating the level of the intensity (in other words, a strength) of at least one of the desire of the occupant to urinate and the desire of the occupant to defecate (namely, an index value that represents how intense, in other words, how strong) that is already felt by the10 occupant or is estimated to be felt in the future.”
Appropriate corrections are required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-5 are directed to method claims. Therefore, on its face, claims 1-5 are directed to a statutory category of invention under Step 1 of the 2019 Patent Subject Matter Eligibility Guidance. Claims 1-5 include the steps of estimating and these steps under their broadest reason interpretation, cover certain methods of mental processes, an abstract idea. Claims 1-5 are also directed to the abstract idea without significantly more, under Prong One and Prong Two of the Revised Step 2A and Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, which is a judicial exception to 35 USC § 101.

Claim 1, under Step 2A, Prong One, recites, in part, “controller being programmed to: … receive an occupant information … estimate, on the basis of the occupant information, at least one of a desire of the occupant to urinate … in a future than a timing when the occupant information is received … execute an occupant assist on the basis of an estimate result” are steps describing concepts that can be performed in the human mind and thus grouped as a certain mental process, an abstract idea.  Specifically, claim 1 articulates the steps of evaluating the received occupant 

Claim 1, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application. For example, claim 1 recite the additional element of a controller, a computing device.  This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g. computers) does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional element of a controller is not integrated into the claim as a whole, claim 1 is directed to an abstract idea.

Claim 1, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea into a practical application, the additional element of limiting the use of the idea to one
particular environment (i.e., a computer) employs generic computer functions to execute
an abstract idea and, therefore, does not add significantly more. Limiting the use of the
abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.

Similarly, dependent claims 2-5 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 2-5 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 1. The additional
limitations recited in the dependent claims fail to establish that the dependent claims are
not directed to an abstract idea. The additional limitations of the dependent claims,
when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirakata (JP-2009198216-A).

Regarding claim 1, Shirakata teaches an occupant assist apparatus comprising a controller (see Shirakata, Abstract, figure 1, paragraphs 6 and 10, regarding a rest promotion device 10 (also disclosed as a break facilitating equipment in the abstract), an example of an occupant assist apparatus, comprising an ECU (Electronic Control Unit) 14, the controller component for the rest promotion device 10), the controller being programmed to: receive an occupant information relating to an occupant of a vehicle (see Shirakata, Abstract, figure 1, paragraphs 6,9-10, 13 and 20, regarding the bladder capacity estimating unit 23, an ECU 14 (controller) component, receiving occupant information related to an occupant of a vehicle, for example, the driver’s weight, either from driver information storage unit 13 and/or weight sensor 41); estimate, on the basis of the occupant information, at least one of a desire of the occupant to urinate and a desire of the occupant to defecate in a future than a timing when the occupant information is received (see Shirakata, Abstract, figure 1, paragraphs 4, 6, 10, 12 and 14, regarding a urinating desire time estimating part 25 (also disclosed as a urinary intention time estimation unit in the specification) which estimates the time (in the future) when the driver (occupant) has a desire to urinate); and execute an occupant assist on the basis of an estimated result (see Shirakata, Abstract, figure 1, paragraphs 4, 6, 8, 10, 12 and 14, regarding a navigation processing part 22 which acquires the break location at which the driver's own vehicle can arrive by the time when the driver has the desire to urinate, and an output control part 26 and an output part 15 which notify the driver of the driver's own vehicle of the break location, an example of an occupant (driver) assist execution on the basis of an estimated result provided by the urinary intention time estimation unit 25).

Regarding claim 2, Shirakata discloses the apparatus according to claim 1, including wherein the controller is programmed to estimate, on the basis of the occupant (see Shirakata, Abstract, figure 1, paragraphs 4, 6, 8, 10, 12 and 14, regarding a urinating desire time estimating part 25 which estimates the time, for example, when the driver has a desire to urinate, based on the capacity of the bladder and the quantity of the drink taken by the driver (the occupant information), and a navigation processing part 22 which acquires the break location at which the driver's own vehicle can arrive by the time when the driver has the desire to urinate, that it was well-known by those skilled in the art at time of applicant’s filing that the predictive (estimate into a future time) capability by the urinating desire time estimating part 25 would expect to have received the occupant information beforehand in order for the navigation processing part 22 to forecast the break location time when the occupant becomes (is) conscious of needing to urinate).

Regarding claim 3, Shirakata discloses the apparatus according to claim 1, including wherein the occupant information includes at least one of a biological information of the occupant and an action information relating to an action of the occupant vehicle (see Shirakata, Abstract, figure 1, paragraphs 6,9-10, 13 and 20, regarding the bladder capacity estimating unit 23 capable of receiving occupant information, for example, a biological information such as driver’s weight, either from driver information storage unit 13 and/or weight sensor 41).

Regarding claim 4, Shirakata discloses the apparatus according to claim 3, including wherein the action information includes at least one of a diet history information relating to a history of a diet eaten by the occupant and an excretion history information relating to a history of an excretion of the occupant  (see Shirakata, Abstract, figure 1, paragraphs 4, 6, 10, 14, 28 regarding weight sensor 16 which detects the weight of drink, an example of a beverage consumed (diet eaten) and a drink quantity calculating part 24 (also disclosed as a beverage amount calculation unit in the specification) which calculates (from occupant’s diet history, for example, beverage consumption) the quantity of drink taken by the driver from a change in the weight of the drink).

Regarding claim 5, Shirakata discloses the apparatus according to claim 1, including wherein the occupant assist includes at least one of (i) a break assist for proposing the occupant to take a restroom break, (ii) a route propose assist for proposing at least one of a first driving route that allows the vehicle to travel via a break spot at which the occupant is allowed to take a restroom break and a second driving route along that allows the vehicle to travel so as not to increase at least one of the desire of the occupant to urinate and the desire of the occupant to defecate than another driving route, (iii) a behavior assist for controlling a behavior of the vehicle so as not to increase at least one of the desire of the occupant to urinate and the desire of the occupant to defecate compared to the case where the behavior of the vehicle is not controlled and (iv) an ease assist for easing at least one of the desire of the occupant to (see Shirakata, Abstract, figure 1, paragraphs 4, 6, 8, 10, 12 and 14, regarding a navigation processing part 22 which acquires the break location at which the driver's own vehicle can arrive by the time when the driver has the desire to urinate, and an output control part 26 and an output part 15 which notify the driver of the driver's own vehicle of the break location, is an example of a route propose assist for proposing a driving route that allows the vehicle to travel via a break spot (location) at which the occupant is allowed to (urinate) take a restroom break).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakata (JP-2009198216-A).

Regarding claim 6, Shirakata discloses the apparatus according to claim 5, but does not teach where the apparatus includes wherein the second driving route includes a driving route that allows the vehicle to travel so that a vibration of the vehicle is smaller than that of the vehicle traveling along another driving route. 
However, Examiner takes official notice that it was well known at the time of Applicant’s filing that vibration increases the need for someone to urinate and it would, therefore, have been obvious by those skilled in the art at the time of Applicant’s filing that in order not to increase, for 

Regarding claim 7, Shirakata discloses the apparatus according to claim 5, but does not teach where the apparatus includes wherein the behavior assist includes an assist for controlling the behavior of the vehicle to allow the vehicle to travel so that a vibration of the vehicle is smaller than that of the vehicle in the case where the behavior of the vehicle is not controlled 
However, Examiner takes on official notice that it was well known at the time of Applicant’s filing that vibration increases the need for someone to urinate and it would, therefore, have been obvious by those skilled in the art at the time of Applicant’s filing that in order not to increase, for example, the desire of an occupant (driver) to urinate, that an assist for controlling the behavior of a vehicle that enables less (smaller) vibration could mitigate the desire to urinate, and therefore allowing a vehicle to travel with an assist for controlling the behavior of a vehicle enabling smaller vibration is preferred over the case where a vehicle is not controlled.

Regarding claim 8, Shirakata discloses the apparatus according to claim 5, but does not teach where the apparatus includes wherein the ease assist includes at least one of an assist for easing at least one of the desire of the occupant to urinate and the desire of the occupant to defecate by massaging the occupant compared to the case where the occupant is not massaged and an assist for easing at least one of the desire 
However, Examiner takes on official notice that it was well known at the time of Applicant’s filing that raising the temperature of the environment reduces the need to urinate and it would, therefore, have been obvious by those skilled in the art at the time of Applicant’s filing that an assist for easing, for example, the desire of an occupant (driver) to urinate by raising the in-vehicle temperature (from a colder state more conducive to urination), an example of controlling an air conditioning, could ease the desire to urinate, and therefore is preferred over the case where an air conditioning is not controlled to raise the temperature.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661                                                                                                                                                                                                        
February 26, 2021

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661